     Case 2:17-cv-01604-WBS-DB Document 54 Filed 02/02/21 Page 1 of 3


 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    MICHELLE HILL, an individual, and               No. 2:17-cv-1604 WBS DB
      ARIEL EPSTEIN POLLACK, an
12    individual,
13                      Plaintiffs,
14           v.
15    JETBLUE AIRWAYS CORPORATION, a
      Delaware corporation,
16
                        Defendant.
17

18    ERICKA BOHNEL, an individual, and               No. 2:18-cv-0081 WBS DB
      ROSA MARTINEZ, an individual,
19
                        Plaintiffs,
20                                                    ORDER
21           v.
22    JETBLUE AIRWAYS CORPORATION, a
      Delaware corporation,
23

24                      Defendant.
25

26          On January 4, 2021, and January 6, 2021, plaintiffs filed motions to compel in these
27   related actions and noticed the motions for hearing before the undersigned on February 5, 2021,
28   ////
                                                      1
     Case 2:17-cv-01604-WBS-DB Document 54 Filed 02/02/21 Page 2 of 3


 1   pursuant to Local Rule 302(c)(1). On January 29, 2021, the partied filed Joint Statements re

 2   Discovery Disagreement pursuant to Local Rule 251.

 3          The Joint Statements reflect that the parties last meet and confer occurred on December

 4   29, 2020, prior to the filing of the motions to compel. However, the undersigned’s Standard

 5   Information re discovery disputes set forth on the court’s web page explains that parties must

 6   meet and confer prior to filing a discovery motion and “must again confer in person or via

 7   telephone or video conferencing” prior to the filing of the joint statement. See

 8   http://www.caed.uscourts.gov/caednew/index.cfm/judges/all-judges/united-states-magistrate-

 9   judge-deborah-barnes-db.

10          The failure to comply with the undersigned’s meet and confer requirements is especially

11   problematic here as defendant asserts that the parties never met and conferred on several topics of

12   dispute. Moreover, defendant represents that it already agreed to provide plaintiff with a

13   supplemental production prior to the February 5, 2021 hearing. It is difficult for the undersigned

14   to help the parties resolve discovery disputes when those disputes have not been clearly

15   articulated and briefed.

16          For the reasons stated above, plaintiffs’ motions to compel will be denied without

17   prejudice to renewal. The parties should engage in further meet and confer, in compliance with

18   the Local Rules and the undersigned’s Standard Information. If, after further meeting and

19   conferring a dispute remains, plaintiffs may file a motion to compel and the parties may file a

20   Joint Statement, again ensuring compliance with the Local Rules and the undersigned’s Standard
21   Information.

22          Accordingly, IT IS HEREBY ORDERED that:

23          1. Plaintiffs Hill and Esptein-Pollack’s January 4, 2021 motion to compel (ECF No. 48) is

24   denied without prejudice to renewal;

25   ////

26   ////
27   ////

28   ////
                                                       2
     Case 2:17-cv-01604-WBS-DB Document 54 Filed 02/02/21 Page 3 of 3


 1           2. Plaintiffs Bohnel and Martinez’s January 6, 2021 motion to compel (ECF No. 45) is

 2   denied without prejudice to renewal; and

 3           3. The February 5, 2021 hearing is vacated.

 4   Dated: February 1, 2021

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22   DLB:6
     DB/orders/orders.civil/hill1604.m&c.ord
23

24

25

26
27

28
                                                     3
